 1

 2

 3

 4

 5

 6                         UNITED STATES DISTRICT COURT
 7                                EASTERN DISTRICT OF CALIFORNIA
 8

 9   LACEY GIBSON,                                          CASE NO. 1:19-cv-00214-DAD-SKO
10                       Plaintiff,                         FIRST SCREENING ORDER
11                                                          (Doc. 1)
             v.
12                                                          21-DAY DEADLINE
13   FAMILY DOLLAR and JULIE SOLIZ,
                         Defendants.
14

15

16
                                        I.        INTRODUCTION
17

18          Plaintiff, Lacey Gibson, is a prisoner in the custody of Fresno County Jail. On February 14,

19 2019, Plaintiff, proceeding pro se, filed a civil complaint against Defendants Family Dollar and Julie

20 Soliz. (Doc. 1 (“Compl.”).) Plaintiff purports to allege a cause of action under 42 U.S.C. § 1983

21 (“Section 1983”) for violation of his Fourth Amendment right to be free from unlawful seizure

22 arising from his arrest for robbery. (Id. at 3.) Plaintiff seeks compensatory damages in the amount

23 of $480,000 for his “pain and suffering and loss of liberty.” (Id. at 3.) Plaintiff also filed an

24 application to proceed in forma pauperis, which was granted on February 20, 2019. (Docs. 2 & 3.)

25          Plaintiff’s complaint is now before the Court for screening. The Court finds Plaintiff has

26 not stated a cognizable claim, but may be able to correct the deficiencies in his pleading. Thus,
27 Plaintiff is provided the pleading and legal standards for his claims and is granted leave to file a first

28 amended complaint.
 1          A.      Screening Requirement and Standard
 2          The Court is required to screen complaints in cases where the plaintiff is proceeding in forma
 3 pauperis. 28 U.S.C. § 1915(e)(2). Plaintiff’s complaint, or any portion thereof, is subject to

 4 dismissal if it is frivolous or malicious, if it fails to state a claim upon which relief may be granted,

 5 or if it seeks monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 28

 6 U.S.C. § 1915(e)(2)(B). If the Court determines that the complaint fails to state a claim, leave to

 7 amend may be granted to the extent that the deficiencies of the complaint can be cured by

 8 amendment. Lopez v. Smith, 203 F.3d 1122, 1130 (9th Cir. 2000) (en banc).

 9          The Court’s screening of the complaint is governed by the following standards. A complaint
10 may be dismissed as a matter of law for failure to state a claim for two reasons: (1) lack of a

11 cognizable legal theory; or (2) insufficient facts under a cognizable legal theory. See Balistreri v.

12 Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1990). Plaintiff must allege a minimum factual

13 and legal basis for each claim that is sufficient to give each defendant fair notice of what Plaintiff’s

14 claims are and the grounds upon which they rest. See, e.g., Brazil v. U.S. Dep’t of the Navy, 66 F.3d

15 193, 199 (9th Cir. 1995); McKeever v. Block, 932 F.2d 795, 798 (9th Cir. 1991).

16          B.      Pleading Requirements
17          Under Federal Rule of Civil Procedure 8(a), a complaint must contain “a short and plain
18 statement of the claim showing that the pleader is entitled to relief . . . .” Fed. R. Civ. P. 8(a)(2).

19 Detailed factual allegations are not required, but “[t]hreadbare recitals of the elements of a cause of

20 action, supported by mere conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662,

21 678 (2009) (citing Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)). In determining

22 whether a complaint states a claim on which relief may be granted, allegations of material fact are

23 taken as true and construed in the light most favorable to the plaintiff. See Love v. United States,

24 915 F.2d 1242, 1245 (9th Cir. 1989). Moreover, since Plaintiff is appearing pro se, the Court must

25 construe the allegations of his complaint liberally and must afford Plaintiff the benefit of any doubt.

26 See Karim–Panahi v. Los Angeles Police Dep’t, 839 F.2d 621, 623 (9th Cir. 1988). However, “the
27 liberal pleading standard . . . applies only to a plaintiff’s factual allegations.” Neitzke v. Williams,

28 490 U.S. 319, 330 n.9 (1989). “[A] liberal interpretation of a civil rights complaint may not supply

                                                       2
 1 essential elements of the claim that were not initially pled.” Bruns v. Nat’l Credit Union Admin.,

 2 122 F.3d 1251, 1257 (9th Cir. 1997) (quoting Ivey v. Bd. of Regents, 673 F.2d 266, 268 (9th Cir.

 3 1982)).

 4           Further, “a plaintiff’s obligation to provide the ‘grounds’ of his ‘entitle[ment] to relief’
 5 requires more than labels and conclusions, and a formulaic recitation of the elements of a cause of

 6 action will not do . . . . Factual allegations must be enough to raise a right to relief above the

 7 speculative level.” See Twombly, 550 U.S. at 555 (internal citations omitted); see also Iqbal, 556

 8 U.S. at 678 (To avoid dismissal for failure to state a claim, “a complaint must contain sufficient

 9 factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’ A claim has

10 facial plausibility when the plaintiff pleads factual content that allows the court to draw the

11 reasonable inference that the defendant is liable for the misconduct alleged.”) (internal citations

12 omitted).

13                                        II.       DISCUSSION
14           A.     Plaintiff’s Allegations
15           Plaintiff alleges that on September 20, 2017, while shopping at Family Dollar store, he was
16 approached by Defendant Julie Soliz, the assistant manager of the store. (Compl. at 3.) According

17 to Plaintiff, before he could pay for the items in his possession, Defendant Soliz “snatched the items

18 from [his] possession and accused [him] of stealing.” (Id.) Plaintiff was thereafter arrested and

19 charged with robbery. (Id.)

20           Plaintiff contends that Defendants’ actions constituted an unlawful seizure in violation of
21 the Fourth Amendment and resulted in Plaintiff being accused of theft and “unlawfully arrested for

22 16 months.” (Id. at 3.)

23           B.     Plaintiff Fails to State a Claim Under Section 1983 Against Defendants Family
24                  Dollar and Julie Soliz

25           Plaintiff’s complaint fails plausibly to allege that Defendants acted under color of state law—

26 an essential element to the maintenance of a Section 1983 claim.
27                  1.      Pertinent Law

28           To state a claim under Section 1983, a plaintiff must allege a deprivation of a constitutional

                                                       3
 1 right under color of state law. See West v. Atkins, 487 U.S. 42, 48 (1988) (citations omitted). An

 2 individual defendant is not liable for a civil rights violation unless the facts establish that the

 3 defendant’s personal involvement in some constitutional deprivation or a causal connection between

 4 the defendant’s wrongful conduct and the alleged constitutional deprivation. See Hansen v. Black,

 5 885 F.2d 642, 646 (9th Cir.1989); Johnson v. Duffy, 588 F.2d 740, 743–44 (9th Cir. 1978); see also

 6 Leer v. Murphy, 844 F.2d 628, 633 (9th Cir. 1988) (person deprives another of constitutional right

 7 if he does an affirmative act, participates in another’s affirmative acts, or omits to perform an act

 8 which he is legally required to do that causes deprivation of which plaintiff complains) (citation

 9 omitted). Supervisory personnel generally are not liable for civil rights violations on any theory of

10 respondeat superior or vicarious liability in the absence of law imposing such liability. Redman v.

11 Cty. of San Diego, 942 F.2d 1435, 1446 (9th Cir. 1991); Hansen, 885 F.2d at 645–46. A supervisor

12 is liable for constitutional violations of a subordinate only “if the supervisor participated in or

13 directed the violations, or knew of the violations and failed to act to prevent them.” Taylor v. List,

14 880 F.2d 1040, 1045 (9th Cir. 1989).

15          Private individuals and entities not affiliated with a state or municipal government generally
16 do not act “under color of state law.” See Florer v. Congregation Pidyon Shevuyim, N.A., 639 F.3d

17 916, 922 (9th Cir. 2011) (“We start with the presumption that conduct by private actors is not state

18 action.”); Price v. State of Hawaii, 939 F.2d 702, 707–08 (9th Cir. 1991) (“[P]rivate parties are not

19 generally acting under color of state law.”). While such private parties may a cause a deprivation

20 of a constitutional right, they are not subject to Section 1983 liability unless (1) they acted under

21 color of law, and (2) their conduct was properly attributable to the government. Flagg Brothers,

22 Inc. v. Brooks, 436 U.S. 149, 156 (1978); Associates & Aldrich Co. v. Times Mirror Co., 440 F.2d

23 133, 134–36 (9th Cir. 1971) (violations of certain constitutional rights actionable under federal law

24 only when accomplished by one who is clothed with authority of state and purporting to act

25 thereunder) (citations and internal quotations omitted); see also Lugar v. Edmondson Oil Co., Inc.,

26 457 U.S. 922, 936–37 (1982) (private corporation does not act under color of law unless its actions
27 are fairly attributable to the government).

28          The actions of a private individual or entity may properly be attributed to the government

                                                      4
 1 for purposes of Section 1983 if at the time of an alleged constitutional violation (1) the private actor

 2 was performing a public function; (2) the private actor was engaged in joint activity with the

 3 government; (3) the private party acted under governmental compulsion or coercion; or (4) there

 4 was a sufficient nexus between the government and the private actor. Kirtley v. Rainey, 326 F.3d

 5 1088, 1092 (9th Cir. 2003) (recognizing “at least four . . . tests” for determining whether private

 6 conduct amounts to state action) (citations and quotation marks omitted). Plaintiff has the burden

 7 to establish state action under one of the foregoing tests. Florer, 639 F.3d at 922; see also Kirtley,

 8 326 F.3d at 1092 (“Satisfaction of any one test is sufficient to find state action, so long as no

 9 countervailing factor exists.”).

10          Even when a private entity, such as Family Dollar, acts “under color of state law,” it cannot
11 be held liable under Section 1983 unless the entity itself caused the plaintiff’s injuries—i.e., the

12 alleged wrongdoing was committed pursuant to “a policy, decision, or custom promulgated or

13 endorsed by the private entity.” White v. Golden State Eye Ctr., No. CV 1–04–06645–JMR, 2009

14 WL 817937, *3 (E.D. Cal. Mar. 26, 2009); see also Sanders v. Sears, Roebuck & Co., 984 F.2d 972,

15 975 (8th Cir. 1993) (“a corporation acting under color of state law will only be held liable under §

16 1983 for its own unconstitutional policies”—i.e., “a policy, custom or action by those who represent

17 [the private entity’s] official policy that inflicts injury actionable under § 1983”) (citing Monell v.

18 Dep’t of Soc. Servs. of City of New York, 436 U.S. 658, 690, 694 (1978)). Nor can Section 1983

19 liability against a private entity be based solely on respondeat superior, i.e., vicarious liability for

20 the acts or omissions of the entity’s employees. White, 2009 WL 817937 at *3; Warwick v. Univ.

21 of the Pacific, No. C 08-03904 CW, 2010 WL 2680817, *8 n.11 (N.D. Cal. July 6, 2010) (citing

22 cases)). A private employer is liable only “when the employer is the driving force behind the

23 constitutional violations alleged against its employees, who are operating as state actors.” Stanley

24 v. Goodwin, 475 F. Supp. 2d 1026, 1038 (D. Haw. 2006).

25                  2.     Defendant Soliz
26          Here, Plaintiff does not plausibly allege that the conduct of Defendant Soliz—a private
27 variety store employee—amounted to state action under any of the foregoing tests.

28          First, under the “public function test,” private individuals or entities are deemed to be state

                                                       5
 1 actors for purposes of Section 1983 when they perform a public function that is “both traditionally

 2 and exclusively governmental.” Kirtley, 326 F.3d at 1093 (citations and internal quotation marks

 3 omitted). Here, even assuming that Defendant Soliz suspected Plaintiff of shoplifting, the complaint

 4 does not plausibly allege that Defendant Soliz acted pursuant to an exclusive governmental function

 5 (e.g., “the police power”) at any time during her encounter with Plaintiff. See, e.g., Kidd v.

 6 Marshalls of California, LLC, No. SA CV 11–1536–PSG (PJW), 2012 WL 833027, *2 (C.D. Cal.

 7 Jan. 17, 2012) (“seizing and detaining shoplifters is not a traditional government function [under

 8 California law]”) (citations omitted). See also White v. Scrivner Corp., 594 F.2d 140, 142 (5th Cir.

 9 1979) (“A merchant’s detention of persons suspected of stealing store property simply is not an

10 action exclusively associated with the state.”).

11          Second, a private individual may be liable under Section 1983 if she commits constitutional
12 violations as part of a conspiracy or joint action with a state actor. See DeGrassi v. City of Glendora,

13 207 F.3d 636, 647 (9th Cir. 2000) (“Private persons, jointly engaged with state officials in the

14 challenged action, are acting ‘under color’ of law for purposes of § 1983 actions.”) (citation

15 omitted); Kirtley, 326 F.3d at 1093 (private individual acts “under color of state law” where “the

16 state has so far insinuated itself into a position of interdependence with the private entity that it must

17 be recognized as a joint participant in the challenged activity”); Franklin v. Fox, 312 F.3d 423, 441

18 (9th Cir. 2002) (private individual found liable under § 1983 based on conspiracy with state actor—

19 i.e., entry into “an agreement or meeting of the minds” with the police to violate plaintiff’s

20 constitutional rights) (citation and internal quotation marks omitted). Joint action requires “a

21 substantial degree of cooperative action.” Collins v. Womancare, 878 F.2d 1145, 1154 (9th Cir.

22 1989).

23          Here, the complaint contains no allegations which plausibly suggest that Defendant Soliz
24 cooperated in any way with a state actor, much less engaged in a conspiracy with any state actor to

25 violate Plaintiff’s constitutional rights. Cf., e.g., Dietrich v. John Ascuaga’s Nugget, 548 F.3d 892,

26 899–900 (9th Cir.2008) (granting summary judgment in favor of defendant private employees of
27 event organizer who requested that the plaintiff and other petition gatherers be removed from public

28 sidewalk where the plaintiff presented no evidence that defendants “did anything more than summon

                                                        6
 1 police”); Collins, 878 F.2d at 1154–56 (court determined under joint action test that defendants

 2 private women’s health center and its employees who made citizen’s arrests of antiabortion

 3 protesters did not act “under color of state law” where (1) impetus for the citizen’s arrests came

 4 from the defendants, not the police; (2) “the police officer refused, after conducting an independent

 5 investigation, to arrest the protesters on his own authority”; and (3) “the police maintained a policy

 6 of neutrality in the dispute” between the defendants and the plaintiffs).

 7          Finally, similarly, the complaint does not plausibly allege that Defendant Soliz’s private
 8 conduct     was        effectively    converted   into       government   action   due   to   governmental
 9 compulsion/coercion or a nexus between Defendant Soliz and any governmental entity. See, e.g.,

10 Kirtley, 326 F.3d at 1094 (“The compulsion test considers whether the coercive influence or

11 ‘significant encouragement’ of the state effectively converts a private action into a government

12 action.”) (citation omitted); Gorenc v. Salt River Project Agric. Improvement & Power Dist., 869

13 F.2d 503, 506 (9th Cir. 1989) (“The nexus test inquiry asks ‘whether there is a sufficiently close

14 nexus between the State and the challenged action of the [private] entity so the action of the latter

15 may be fairly treated as that of the state itself.’”) (quoting Jackson v. Metropolitan Edison Co., 419

16 U.S. 345, 351 (1974)).

17                   3.        Defendant Family Dollar
18          Plaintiff’s complaint also fails plausibly to allege that Family Dollar, a variety store, is liable
19 under Section 1983 for any deprivation of Plaintiff’s constitutional rights under color of state law.

20 Plaintiff does not allege facts which plausibly suggest that Family Dollar maintained a policy,

21 decision, or custom that violated Plaintiff’s constitutional rights, much less one that may properly

22 be attributed to the government for purposes of Section 1983. Nor does the complaint plausibly

23 allege that Family Dollar was the “driving force” behind any constitutional violation committed

24 while one of its employees was “operating as [a] state actor[].” See Stanley, 475 F. Supp. 2d at

25 1038; White, 2009 WL 817937 at *3; see also Taylor, 880 F.2d at 1045 (“There is no respondeat

26 superior liability under section 1983.”).
27                                III.        CONCLUSION AND ORDER
28          The Court finds Plaintiff has failed to state a plausible claim for relief against any person

                                                            7
 1 subject to suit pursuant to 42 U.S.C. § 1983. Therefore, his complaint is subject to sua sponte

 2 dismissal pursuant to 28 U.S.C. §§ 1915(e)(2)(b)(ii). See Lopez, 203 F.3d at 1126–27; Woldmskel

 3 v. Keg N Bottle Liquor Store, No. 15-CV-2469 WQH, 2016 WL 245850, at *3 (S.D. Cal. Jan. 21,

 4 2016) (dismissing section 1983 claims sua sponte against defendants not alleged to have acted under

 5 color of state law pursuant to 28 U.S.C. § 1915(e)(2)).

 6         As noted above, the Court will provide Plaintiff with an opportunity to amend his claims and
 7 cure, to the extent possible, the identified deficiencies. Lopez, 203 F.3d at 1130. Plaintiff may not

 8 change the nature of this suit by adding new, unrelated claims in his amended complaint. George

 9 v. Smith, 507 F.3d 605, 607 (7th Cir. 2007) (no “buckshot” complaints).

10         Plaintiff’s amended complaint should be brief, Fed. R. Civ. P. 8(a), but it must state what
11 the named defendants did that led to the deprivation of Plaintiff’s constitutional rights, Iqbal, 556

12 U.S. at 678–79. Although accepted as true, the “[f]actual allegations must be [sufficient] to raise a

13 right to relief above the speculative level . . . .” Twombly, 550 U.S. at 555 (citations omitted).

14 Finally, Plaintiff is advised that an amended complaint supersedes the original complaint. Lacey v.

15 Maricopa Cty., 693 F.3d 896, 927 (9th Cir. 2012) (en banc). Therefore, Plaintiff’s amended

16 complaint must be “complete in itself without reference to the prior or superseded pleading.” Rule

17 220, Local Rules of the United States District Court, Eastern District of California.

18         Based on the foregoing, it is HEREBY ORDERED that:
19         1.      Plaintiff is granted leave to file a first amended complaint;
20         2.      The Clerk’s Office shall send Plaintiff a civil rights complaint form; and
21         3.      Within twenty-one (21) days from the date of service of this order, Plaintiff must file
22                 a first amended complaint curing the deficiencies identified by the Court in this order,
23                 or a notice of voluntary dismissal.
24 If Plaintiff fails to file an amended complaint in compliance with this order, the undersigned

25 will recommend to the assigned district judge that this action be dismissed for failure to state

26 a claim and to obey a court order.
27
     IT IS SO ORDERED.
28

                                                      8
 1 Dated:   February 28, 2019         /s/   Sheila K. Oberto     .
                                UNITED STATES MAGISTRATE JUDGE
 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                9
